[Cite as State ex rel. Washington v. Krichbaum, 2018-Ohio-626.]



                           STATE OF OHIO, MAHONING COUNTY
                                  IN THE COURT OF APPEALS
                                       SEVENTH DISTRICT

STATE OF OHIO, EX REL.                                 )
WAYMAN E. WASHINGTON                                   )
                                                       )
        RELATOR                                        )            CASE NO. 17 MA 0176
                                                       )
VS.                                                    )                  OPINION
                                                       )                   AND
JUDGE R. SCOTT KRICHBAUM,                              )              JUDGMENT ENTRY
COMMON PLEAS COURT JUDGE                               )
                                                       )
        RESPONDENT                                     )

CHARACTER OF PROCEEDINGS:                              Petition for Writ of Mandamus

JUDGMENT:                                              Denied.

APPEARANCES:
For Relator                                            Wayman E. Washington, Pro-se
                                                       Inmate No. 632-492
                                                       Richland Correctional Institution
                                                       P.O. Box 8107
                                                       Mansfield, Ohio 44901-8107

For Respondent                                         Attorney Paul Gains
                                                       Mahoning County Prosecutor
                                                       Attorney Ralph Rivera
                                                       Assistant Prosecutor
                                                       21 West Boardman Street, 6th Floor
                                                       Youngstown, Ohio 44503-1426


JUDGES:

Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Carol Ann Robb

                                                       Dated: February 12, 2018
[Cite as State ex rel. Washington v. Krichbaum, 2018-Ohio-626.]
PER CURIAM.

        {¶1}    Relator Wayman E. Washington, proceeding on his own behalf, has
filed a petition for a writ of mandamus seeking to have this Court direct Respondent
Mahoning County Common Pleas Court Judge R. Scott Krichbaum to vacate a
decree of foreclosure for lack of personal jurisdiction. Respondent, represented by
the Mahoning County Prosecutor’s Office, has filed a combined answer and motion to
dismiss.
        {¶2}    Deutsche Bank National Trust Company filed a foreclosure action
against Relator in 2007. The bank obtained a decree of foreclosure and eventually,
following bankruptcy proceedings, the property was sold at sheriff’s sale and the
proceeds distributed accordingly. Relator did not appeal the entries relating to the
foreclosure and sale.
        {¶3}    Approximately nine years later, Relator filed a motion to vacate the
decree of foreclosure. A magistrate issued an order denying the motion. Relator did
not file objections to the magistrate’s decision.
        {¶4}    Relator then filed the petition which is the subject of this original action.
        {¶5}    A writ of mandamus is an extraordinary remedy which should be
exercised with caution and issued only when the right is clear. State ex rel. Brown v.
Ashtabula Cty. Bd. of Elections, 142 Ohio St. 3d 370, 2014-Ohio-4022, 31 N.E.3d
596, ¶ 11. Entitlement to a writ of mandamus requires the relator to demonstrate: (1)
they have a clear legal right to the relief, (2) the respondent has a clear legal duty to
provide that relief, and (3) they have no adequate remedy at law. State ex rel.
Taxpayers for Westerville Schools v. Franklin Cty. Bd. of Elections, 133 Ohio St. 3d
153, 2012-Ohio-4267, 976 N.E.2d 890, ¶ 12.
        {¶6}    Relator has failed to demonstrate the third element necessary for
issuance of the extraordinary writ of mandamus: absence of an adequate remedy at
law. “A cause of action in mandamus, filed originally * * * in the court of appeals, will
not lie where it is determined that the relator has a plain and adequate remedy in the
ordinary course of the law by way of appeal.” State ex rel. Middletown Bd. of Edn. v.
Butler Cty. Budget Comm., 31 Ohio St. 3d 251, 510 N.E.2d 383 (1987), syllabus.
                                                                                 -2-


Relator claims error with the decree of foreclosure in his case. He had available to
him as a remedy a direct appeal but did not pursue an appeal of the orders relating to
the foreclosure action. “The mere fact that pursuing an available remedy of appeal at
the conclusion of the proceedings encompasses more delay and inconvenience than
seeking a writ of mandamus is insufficient to prevent the process from constituting a
plain and adequate remedy in the ordinary course of the law.” State ex rel. Logue v.
Fregiato, 7th Dist. No. 01-BA-53, 2002-Ohio-1028, ¶ 19, citing State ex rel. Willis v.
Sheboy, 6 Ohio St. 3d 167, 451 N.E.2d 1200 (1983); State ex rel. Kirin v. Krichbaum,
7th Dist. No. 16 MA 0011, 2016-Ohio-887.
       {¶7}   Relator’s complaint for a writ of mandamus is dismissed. Costs taxed
to Relator. Final order. Clerk to serve notice as provided by the Civil Rules.


Waite, J., concurs.

Donofrio, J., concurs.

Robb, P. J., concurs.